Citation Nr: 1225197	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a service-connected cervical spine disability, currently rated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for a service-connected scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to January 1996, from February 2003 to November 2003, and from December 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in January 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in June 2011 for additional development, which has been completed.

In the instant case, the holding of Rice is inapplicable since the evidence of record shows that the Veteran is currently working.  Further, the Veteran has not alleged that she has been rendered unemployable because of her service-connected disabilities.  As such, consideration of TDIU is not deemed warranted.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to a compensable rating for a service-connected scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of the entire cervical spine or of the entire spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the service-connected cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for her service-connected cervical spine disability.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In June 2011, the Board granted an initial 30 percent rating for the Veteran's cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Because the Veteran indicated that her condition had worsened since her previous VA examination, the Board also remanded the matter for a new VA examination to determine the current severity of her disability, thus allowing for a possible staged rating.

Under DC 5243, disorders of the spine may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Formula for Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

Under the General Formula, a 30 percent disability rating is warranted when forward flexion of the cervical spine is 15 degrees or less.  

Important for this case, a 40 percent disability rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A note after the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) explains that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.        §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Important for this case, under the Formula for Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R.  § 4.71a, DC 5243.

The Veteran had a VA examination in January 2007.  She reported radiating pain throughout her neck, mid back, and left arm.  She wears a soft collar when needed.  She said she had not required physician prescribed bed rest in the prior year.  She cannot lift more than 15 pounds or engage in overhead work.  She suffers flare-ups every other day and cannot do any physical activities during these times.

The physical examination revealed normal gait, flexion to 25 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees, and rotation to 45 degrees bilaterally.  All movement was accompanied by pain but no DeLuca criteria, such as additional limitation due to pain, fatigue, weakness or lack of endurance on repetitive motion, were observed.  The examiner noted a well-healed scar on her anterior right neck.  The diagnosis was status post C5-6 anterior cervical diskectomy and fusion.

November 2007 and January 2008 VA outpatient treatment records indicate that the Veteran was not able to flex or extend her neck and that she guarded against turning her head.  Over the years, she has reported increasing pain, with two incidents in 2010 involving a trunk lid of a car hitting her on the back of the neck.  Her pain continues to radiate from her cervical spine and when severe, will radiate down both arms.

A January 2011 statement indicates that she has been reassigned at work due to her pain.  She cannot sit, stand or walk for long periods of time.  She also noted the osteophytes and impact on her upper extremities.  In May 2011, pain was rated at a 10 on a pain scale from 1 to 10 with 10 being the worst pain.

During her January 2011 Board hearing, the Veteran described her pain management with VA, including injections and physical therapy.  She said she often has to weigh whether she should take her medication and stay home or skip the medication and go to work.  Her range of motion has decreased over the years and she is guarded with her movements.  She uses a soft collar, special pillows and a TENS unit to help with pain.  She cannot sleep unless she takes muscle relaxers.

Due to pain, she misses approximately two weeks of work per month.  She has become more down or depressed due to her inability to keep up with her kids.  On bad days she will have uncontrollable muscles spasm, numbness down the left arm, and headaches with pain shooting down to the mid-back.  A bad day rates over a 10 on a scale from 1 to 10, with 10 being the worst pain.  She cannot work on bad days or has to return home.  On good days, she is able to stay at work.  She will have 5 to 10 bad days per month depending on various factors.

In October 2011, the Veteran had a VA examination.  The physical examination revealed flexion to 35 degrees, with pain starting at 10 degrees; extension to 10 degrees, with pain; bilateral lateral flexion to 30 degrees, with pain starting at 20 degrees; and rotation to 30 degrees bilaterally, with pain starting at 20 degrees.  After repetitive motion, the Veteran lost 5 degrees on flexion, measuring to 30 degrees.  The examiner noted that after repetitive motion, she had less movement than normal, weakened movement, excess fatigability, and pain on movement.  She also had localized tenderness with palpation of the cervical spine and guarding and muscle spasm.  Her gait and spinal contours were normal.  Muscle strength and reflexes were normal.  The sensory examination was also normal.  The examiner found no radicular pain or signs or symptoms of radicular pain.  IVDS was noted; however, the examiner found no evidence of incapacitating episodes in the prior year.  Diagnostic testing shows remnants of the C5-6 fusion surgery but no current disc disease.  The December 2009 EMG was normal.  All facts providing highly probative evidence against this claim.    

In the comments, the examiner stated that the cervical spine condition impacts the Veteran's work and causes constant pain, pulling, and aggravation.  She takes muscle relaxers but the medications knock her out.  She currently works 8 hours per day at a sedentary job but leaves early 8 days per month due to pain.  She has limited range of motion in her neck which precludes safe operation of heavy equipment.

The Board has reviewed all of the evidence and notes that it granted a 30 percent initial rating for the Veteran's cervical spine disability and remanded the matter for a new VA examination in June 2011.  The increased rating was based on the DeLuca criteria and on pain and additional limitation of motion described by her and documented in her treatment records.  Her disability picture at that time did not support the assignment of a higher rating.  Unfortunately, despite the findings in the October 2011 VA examination, the Board continues to find that a rating in excess of 30 percent is not warranted.  

As noted above, the criteria for a 30 percent rating is flexion limited to 15 degrees or less.  In October 2011, flexion measured to 35 degrees and to 30 degrees after repetitive motion.  While the examination report shows continued pain on motion, weakness, and fatigability, considering the DeLuca and schedular criteria, a rating in excess of 30 percent is not warranted as the entire disability picture does not show the equivalent of unfavorable ankylosis of the entire cervical spine.  The evidence also fails to show that she has required four or more weeks of bed rest prescribed by a physician for her disability.  Consequently, the Board finds that the criteria for a rating in excess of 30 percent have not been met at any time during the pendency of her claim.  The Board must finds that the medical evidence cited above provides highly probative evidence against this claim.

In sum, the preponderance of the evidence does not support the assignment of a rating in excess of 30 percent for the cervical spine disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the cervical spine symptoms are adequately addressed and compensated for in the schedular criteria and in fact, the schedular criteria provides for ratings higher than those assigned.  In this regard, it is important for the Veteran to understand that a 30 percent evaluation, by definition, will cause the Veteran significant problems, leading to the finding of 30 percent reduction in industrial capacity which will cause the Veteran problems.  If there Veteran had no problems with the neck, there would be no basis to award the Veteran a compensable evaluation, let alone a higher evaluation.

While the cervical spine disability interferes with the Veteran's employment, the Board considered that fact and the other DeLuca criteria when assigning the 30 percent rating in June 2011.  Without taking into consideration these problems, there would be no basis for the current evaluation.  The evidence does not show that her condition has increased in severity since that time.  Consequently, referral for extraschedular evaluation is not warranted.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded VA medical examinations as discussed above.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 30 percent for the service-connected cervical spine disability is denied.


REMAND

The Veteran seeks a compensable rating for her service-connected scar.  Review of the Virtual VA claims file shows that in May 2012 the Appeals Management Center issued a rating decision granting a 10 percent rating for scars.  However, the accompanying code sheet summary and supplemental statement of the case (SSOC) issued the same day fail to show the increased rating.  Thus, the record is not clear whether an increased rating has been granted, or has not been granted (the Board can simply not tell).  Therefore, a remand is warranted for clarification of this matter.

Accordingly, the case is REMANDED for the following action:

Clarify the current rating of the Veteran's service connected scar and then return the case to the Board for further action.  The new SSOC should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


